ACCEPTED
                                                                                                            02-15-00298-cv
                                                                                               SECOND COURT OF APPEALS
                                                                                                     FORT WORTH, TEXAS
                                                                                                     12/15/2015 9:18:20 AM
                                                                                                            DEBRA SPISAK
                                                                                                                    CLERK




                                                                                    RECEIVED IN
                                                                              2nd COURT OF APPEALS
                       1700 PACIFIC AVENUE SUITE 4450 DALLAS, TEXAS 75201-7323   FORT WORTH, TEXAS
                                 214.740.2500(MAIN)  214.740.2501(FAX)
                                                                              12/15/2015 9:18:20 AM
PERRY J. COCKERELL                                                                 DEBRA SPISAK
                                                              Texas Board of Legal Specialization
Board Certified-Civil Trial Law                                                         Clerk
                                                              E -MAIL: pcockerell@ahblaw.net
DIRECT DIAL: 214.740.2521

                                                  December 15, 2015

Via Efile.TX.Courts.Gov
Debra Spisak, Clerk of the Court
Court of Appeals Second District of Texas
Tim Curry Criminal Justice Center
401 West Belknap, Suite 9000
Fort Worth, Texas 76196-0211

         Re:      Case No. 02-15-00298-CV
                  Raymax Management, L.P. vs. American Tower Corporation, American Tower
                  Asset Sub, II, L.L.C., and Metro PCS Texas, L.L.C.

Dear Ms. Spisak:

       Our firm represents Raymax Management, L.P. in this matter. I am writing to request a
CD of the Reporter’s Record.

       Please forward the CS to me at the above-referenced address via overnight Federal
Express. Our firm’s account number can be provided by contacting my assistant, Tiffany
Ramirez as 214-740-2509.

         Thank you for your attention to this matter.

                                                                      Very truly yours,

                                                                      /s/ Perry J. Cockerell

                                                                      Perry J. Cockerell

PJC/tr
K:\8100\02\Corres\Spisak- Reporter's Record.Doc